******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
            STATE v. DANFORTH—CONCURRENCE

   ESPINOSA, J., concurring. Although I agree with the
majority that the judgment of the trial court should
be affirmed, I write separately to emphasize that the
present case does not provide support for the new rule
adopted by this court in State v. Pond, 315 Conn. 451,
    A.3d (2015), namely, that in order for a defendant
to be convicted of conspiracy in violation of General
Statutes § 53a-48 (a), the state is required to prove that
the defendant specifically intended that every element
of the conspired offense be accomplished, even an ele-
ment that itself carries no specific intent requirement.
In my dissenting opinion in Pond, I observed that the
new rule created by that decision would require the
state to prove the existence of a formal or express
agreement between the conspirators. Id., 497. The prob-
lem with that new rule, I explained, is that ‘‘[i]t is only
in rare instances that conspiracy may be established
by proof of an express agreement to unite to accomplish
an unlawful purpose.’’ (Internal quotation marks omit-
ted.) State v. Lewis, 220 Conn. 602, 607, 600 A.2d 1330
(1991). The present case is one of those rare instances
in which the state was able to provide evidence that
the coconspirators actually sat down together prior to
committing the crime that was the subject of the con-
spiracy and arrived at a ‘‘collective agreement’’ regard-
ing its details, including the use of an airsoft pellet
gun during the robbery. Accordingly, the present case
illustrates the stringent burden now placed on the state
by Pond.
   Specifically, in the present case, the state was in the
unusual position of having the testimony of a coconspir-
ator, Chadwick Matzdorff, regarding a meeting that he
had with the defendant, Kelly Ann Danforth, and her
boyfriend, Anthony Flemke, to plan the robbery of the
victims. During that meeting, Matzdorff testified, the
three coconspirators discussed ‘‘how we would do it
to get away with it’’ and, as a result of that discussion,
they formulated a plan, which Matzdorff described as
a ‘‘collective agreement’’ to rob the victims. The three
discussed the plan in great detail. As described by Mat-
zdorff, ‘‘[Flemke] was supposed to wait for [Matzdorff]
at the Bolton Ice Palace in the parking lot—drop [Matz-
dorff] off before he got there. [Matzdorff] was gonna
wait in the bushes for [the victims] to pull in. When
they pulled in, [Matzdorff] was gonna jump out, rob
’em, run back to the Bolton Ice Palace, get in the car, and
make an escape.’’ When asked how he was ‘‘supposed to
rob’’ the victims, Matzdorff responded that he had an
‘‘airsoft pellet gun.’’ Matzdorff explained that during the
course of their planning meeting in the kitchen of their
home, Flemke had retrieved the gun from the bedroom
that Flemke and the defendant shared, as well as a
mask for Matzdorff to wear during the robbery. Accord-
ingly, the use of the gun during the commission of the
crime was expressly contemplated by and agreed to by
the coconspirators. It will be the rare case in which the
state will be able to produce the proverbial ‘‘smoking
gun’’ of conspiracy, as it was able to do here. The pres-
ent case, therefore, in which the majority concludes
that the state met its burden under Pond to prove that
the defendant conspired to commit robbery in the first
degree in violation of General Statutes §§ 53a-134 (a)
(4) and 53a-48 (a),1 does nothing to establish that the
new rule that the majority established in Pond will be
a workable one.
      Accordingly, I concur.
  1
   See footnotes 1 and 3 of the majority opinion for the text of General
Statutes §§ 53a-134 (a) (4) and 53a-48 (a), respectively.